

TRICO BANCSHARES
PERFORMANCE AWARD GRANT NOTICE


TriCo Bancshares, a California corporation (the “Company”), pursuant to its 2019
Equity Incentive Plan (the “Plan”), hereby grants to the holder listed below
(the “Participant” or “you”), a Performance Award (the “Award”). Such award
shall be comprised of Performance Share Units (the “Units” or “PSUs”), each of
which is a right to receive the value of one (1) share of Common Stock, on the
terms and conditions set forth herein and in the Performance Award Agreement
attached hereto (the “Award Agreement”) and the Plan, which are incorporated
herein by reference. Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Grant Notice and the Award
Agreement.



Participant:Grant Date:Target Number of Units:____, subject to adjustment as
provided by the Award Agreement.Maximum Number of Units:# which is 150% of the
Target Number of Units, subject to adjustment as provided by the Award
Agreement.Performance Period:
Three years beginning ________ and ending _______ subject to Sections 7.1 and
7.2 of the Award Agreement.


*For performance periods that fall on weekends and holidays, this date will be
the next business day following such date.
Performance Measure:The difference, measured in percentage points, for the
Performance Period between the Company Total Shareholder Return and the
Benchmark Index Total Return, both determined in accordance with Section 2.2 of
the Award Agreement.Benchmark Index:The KBW Regional Banking Index (Ticker
Symbol ^KRX)Relative Return Factor:
A percentage (rounded to the nearest 1/10th of 1% and not greater than 150% or
less than 0%) equal to the sum of 100% plus the product of 2 multiplied by the
difference (whether positive or negative) equal to (i) the Company Total
Shareholder Return minus (ii) the Benchmark Index Total Return, as illustrated
by Appendix A.
Vesting Date:The “Vesting Date” is the date upon which the Committee officially
determines the degree of achievement of the Performance Measure in accordance
with Section 2.2 of the Award Agreement. The Vesting Date shall occur within 45
days following the final date of the Performance Period, except as otherwise
provided by the Award Agreement.Vested Units:
Provided that there has been no Termination of Continuous Service of Participant
prior to the Vesting Date (except as otherwise provided by the Award Agreement),
the number of Vested Units, if any (not to exceed the Maximum Number of Units),
shall equal the product of (i) the Target Number of Units and (ii) the Relative
Return Factor (rounded down to the nearest whole share), as illustrated by
Appendix A.






--------------------------------------------------------------------------------




Settlement Date:For each Vested Unit, except as otherwise provided by the Award
Agreement, a date occurring during the 28 day period following the Vesting Date,
which date during such period shall be solely determined by the Company.



By his or her signature below or by electronic acceptance or authentication in a
form authorized by the Company, the Participant agrees to be bound by the terms
and conditions of the Plan, the Award Agreement and the Grant Notice. The
Participant has reviewed and fully understands all provisions of the Plan, the
Award Agreement, and the Grant Notice in their entirety and has had an
opportunity to obtain the advice of counsel prior to executing below. The
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Plan, the Award Agreement, the Grant Notice or relating to the Units.



TRICO BANCSHARESPARTICIPANTBy:By:Name:Print Name:Title:Address:63 Constitution
DriveAddress:Chico, CA 95973



ATTACHMENTS: TriCo Bancshares 2019 Equity Incentive Plan, as amended;
Performance Award Agreement. The prospectus for the Plan prepared in connection
with the registration with the Securities and Exchange Commission of the shares
of Common Stock issuable pursuant to the Award is available in the Human
Resources section of the Company’s intranet.




-2-


--------------------------------------------------------------------------------



TRICO BANCSHARES
PERFORMANCE AWARD AGREEMENT


TriCo Bancshares (the “Company”) has granted to the Participant named in the
Performance Award Grant Notice (the “Grant Notice”), to which this Performance
Award Agreement (this “Award Agreement”) is attached, an Award consisting of
Performance Share Units (the “Units” or “PSUs”) subject to the terms and
conditions set forth in the Grant Notice and this Award Agreement. This Award
has been granted pursuant to the TriCo Bancshares 2019 Equity Incentive Plan
(the “Plan”), as amended, the provisions of which are incorporated herein by
reference. Participant hereby understands that the shares of Common Stock issued
with respect to the Award is subject to minimum holding requirements described
in Section 10(f) of the Plan.
Unless otherwise defined herein or in the Grant Notice, capitalized terms shall
have the meanings assigned under the Plan.
1.The Award.


The Company hereby awards to the Participant the Target Number of Units set
forth in the Grant Notice, which, depending on the extent to which a Performance
Goal (as described by Plan) is attained during the Performance Period, may
result in the Participant earning as little as zero (0) Units or as many as the
Maximum Number of Units. Subject to the terms of this Award Agreement and the
Plan, each Unit, to the extent it is earned and becomes a Vested Unit,
represents a right to receive on the Settlement Date one (1) share of Stock or,
at the discretion of the Committee, the Fair Market Value thereof in cash.
Unless and until a Unit has vested and become a Vested Unit as set forth in the
Grant Notice, the Participant will have no right to settlement of such Units
(including any rights with respect dividends payable with respect to the
underlying shares of Common Stock). Prior to settlement of any earned and vested
Units, such Units will represent an unfunded and unsecured obligation of the
Company.


2.Performance Measurement.


2.1 Level of Performance Measure Attained. As soon as practicable following
completion of the Performance Period, but in any event no later than the Vesting
Date, the Committee shall certify in writing the level of attainment of the
Performance Measure during the Performance Period, the resulting Relative Return
Factor and the number of Units which have become Vested Units.


2.2 Components of Performance Measure. The components of Performance Measure
shall be determined for the Performance Period in accordance with the following:


(a) “Company Total Shareholder Return” means the percentage point increase or
decrease in (i) the Average Per Share Closing Price for the 30 trading day
period ending on the last day of the Performance Period over (ii) the Average
Per Share Closing Price for the 30 trading day period ending on the first day of
the Performance Period.


-3-

--------------------------------------------------------------------------------



(b) “Average Per Share Closing Price” means the average of the daily closing
prices per share of Common Stock as reported on the Nasdaq Stock Market (or such
other market on which shares of Common Stock are traded) for all trading days
falling within an applicable 30 trading day period described in (a) above. The
Average Per Share Closing Price shall be adjusted in each case to reflect an
assumed reinvestment, as of the of applicable ex-dividend date, of all cash
dividends and other cash distributions (excluding cash distributions resulting
from share repurchases or redemptions by the Company) paid to shareholders
during the 30 trading day period ending on the first day of the Performance
Period and during the Performance Period.


(c) “Benchmark Index Total Return” means the percentage point increase or
decrease in (i) the Average Closing Index Value for the 30 trading day period
ending on the last day of the Performance Period over (ii) the Average Closing
Index Value for the 30 trading day period ending on the first day of the
Performance Period.


(d) “Average Closing Index Value” means the average of the daily closing index
values of the Benchmark Index for all trading days falling within an applicable
30 trading day period described in (c) above.


3.Vesting.


3.1 Normal Vesting. Except as otherwise provided by this Award Agreement, Units
shall vest and become Vested Units as provided in the Grant Notice.


3.2 Vesting Upon a Change in Control. In the event of a Change in Control,
vesting shall be determined in accordance with Section 7.1.


3.3 Vesting Upon Involuntary Termination Following a Change in Control. In the
event that upon or within twelve (12) months following the effective date of a
Change in Control, the Participant’s Continuous Service terminates due to
Involuntary Termination, then vesting shall be determined in accordance with
Section 7.2.


3.4 No Vesting on Termination of Continuous Service. In the event that a
Participant’s Continuous Service with the Company terminates for any reason
prior to the Vesting Date, with or without Cause, other than as described in
Section 3.2 or 3.3, the Participant shall forfeit and the Company shall
automatically reacquire all Units which are not, as of the time of such
termination, Vested Units, and the Participant shall not be entitled to any
payment therefor.


3.5 Definitions. The following terms shall have the meanings set forth below:


(a) “Termination of Continuous Service” means that the Participant’s Continuous
Service with the Company is terminated and the Participant actually separates
from service with the Company and does not continue in his or her prior
capacity. Termination of Continuous Service does not include the Participant’s
military leave, sick leave or other bona
-4-

--------------------------------------------------------------------------------



fide leave of absence (such as temporary employment with the government) if the
period of leave does not exceed six months, or if longer, so long as his right
to reemployment with the Company is provided either in contract or by statute.
Notwithstanding the foregoing, Participant’s Continuous Service shall be deemed
to have terminated, and Participant shall have suffered an Termination of
Continuous Service (except as provided in clause (ii) of the last sentence of
this definition), when the Parties reasonably anticipate that Participant will
have a permanent reduction in the level of bona fide services provided to the
Company, to a level of service that is less than fifty percent (50%) of the
average level of bona fide services provided by Participant to the Company in
the immediately preceding thirty-six (36) month period. Notwithstanding anything
to the contrary, the term “Termination of Continuous Service” shall (i), except
as provided in clause (ii) of this sentence, be construed in accordance with
Code Section 409A, together with regulations and guidance promulgated
thereunder, as amended from time to time, (ii) not be deemed to occur if a
Participant (A) who is an Employees, ceases to be an Employee and simultaneously
becomes a Director; (B) who is a Director, ceases to be a Director and
simultaneously becomes and Employee, and (C) who is both an Employee and a
Director ceases to be an Employee, but continues to provide services as a
Director, or ceases to provide services as Director, but continues to provide
services as an Employee (in which event, Termination of Continuous Service shall
be determined based on Participant’s cessation of Continuous Service as a
Director or Employee (whichever is later), as applicable), and (iii) not be
deemed to occur solely because a Participant who is (A) an Employee ceases to be
an Employee and simultaneously becomes a Consultant or (B) a Consultant ceases
to be a Consultant and simulates becomes an Employee.


(b) “Involuntary Termination” means that a Participant experiences a Termination
of Continuous Service by the Company without Cause or by the Participant for
“Good Reason”.


(c) Termination of Continuous Service for “Cause” means Termination of
Continuous Service of the Participant by reason of any of the following:


(i) A termination “for cause”, as such term may be defined in any written
employment or consulting agreement (or similar agreement) entered into by and
between the Company and the Participant;


(ii) A material breach of the Participant’s written employment or consulting
agreement (or similar agreement) entered into by and between the Company and the
Participant;


(iii) A material violation of any written policies or procedures of Company;


(iv) A breach of duty of loyalty to the Company;


(v) The Participant engages in any activity that brings disrepute or discredit
on Company;
-5-

--------------------------------------------------------------------------------





(iv) The Participant commits any act which is unlawful or materially detrimental
to the business and affairs of Company;


(vii) The Participant commits any act of fraud, theft or embezzlement or other
abuse of the property, information or funds of Company; or


(viii) The Participant is convicted of any felony or a crime involving deceit,
moral turpitude or fraud.


(d) The Participant’s Termination of Continuous Service for “Good Reason” means
Participant experiences any of the following (without Participant’s consent):


(i) a material diminution in the Participant’s base compensation;


(ii) a material diminution in the Participant’s authority, duties, or
responsibilities;


(iii) a material change (of at least 50 miles) in geographic location at which
the Participant must perform the services; or


(iv) any other action or inaction that constitutes a material breach of the
terms of an applicable employment or consulting agreement (or similar
agreement).


If Participant wishes to resign for Good Reason, (A) the Participant must
provide the Company with a written notice describing the event which is giving
rise to such right, which notice must be delivered to the Company no later than
60 days following the first occurrence of such event; (B) the Company must fail
to cure such condition within 30 days of receipt of such notice and (C)
Participant must resign within 30 days of the expiration of such cure period.


4.Settlement of the Award.


4.1 Issuance of Shares of Common Stock or Cash Equivalent. Subject to the
provisions of Section 4.3 and Section 5 below, the Company shall issue to the
Participant on the Settlement Date with respect to each Vested Unit to be
settled on such date one (1) share of Common Stock. Shares of Common Stock
issued in settlement of Vested Units shall not be subject to any restriction on
transfer other than any such restriction as may be required pursuant to
Section 4.3 or provided for in Section 10(f) of the Plan. At the discretion of
the Committee, payment with respect to all or any portion of the Vested Units
may be made in a lump sum cash payment in an amount equal to the Fair Market
Value, determined as of the Settlement Date, of the shares of Common Stock or
other securities or property otherwise issuable in settlement of such Vested
Units.


4.2 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant
-6-

--------------------------------------------------------------------------------



with a Company-designated brokerage firm or, at the Company’s discretion, any
other broker with which the Participant has an account relationship of which the
Company has notice any or all shares of Common Stock acquired by the Participant
pursuant to the settlement of the Award. Except as provided by the preceding
sentence, a certificate for the shares of Common Stock as to which the Award is
settled shall be registered in the name of the Participant, or, if applicable,
in the names of the Participant’s heirs.


4.3 Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Common Stock upon settlement of the Award shall
be subject to compliance with all applicable requirements of U.S. federal or
state law with respect to such securities. No shares of Common Stock may be
issued hereunder if the issuance of such shares of Common Stock would constitute
a violation of any applicable U.S. federal or state securities laws or other
laws or regulations or the requirements of any stock exchange or market system
upon which the Common Stock may then be listed. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance of
any shares of Common Stock subject to the Award shall relieve the Company of any
liability in respect of the failure to issue such shares of Common Stock as to
which such requisite authority shall not have been obtained. As a condition to
the settlement of the Award, the Company may require the Participant to satisfy
any qualifications that may be necessary or appropriate, to evidence compliance
with any applicable law or regulation and to make any representation or warranty
with respect thereto as may be requested by the Company. Further, regardless of
whether the transfer or issuance of the shares of Common Stock to be issued
pursuant to the Units has been registered under the Securities Act or has been
registered or qualified under the securities laws of any State, the Company may
impose additional restrictions upon the sale, pledge, or other transfer of the
shares of Common Stock (including the placement of appropriate legends on stock
certificates and the issuance of stop-transfer instructions to the Company’s
transfer agent) if, in the judgment of the Company and the Company’s counsel,
such restrictions are necessary in order to achieve compliance with the
provisions of the Securities Act, the securities laws of any State, or any other
law.


4.4 Fractional Shares. The Company shall not be required to issue fractional
shares of Common Stock upon the settlement of the Award.


5.Tax Withholding and Advice.


5.1 In General. Subject to Section 5.2, at the time the Grant Notice is
executed, or at any time thereafter as requested by the Company, the Participant
hereby authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the U.S. federal, state, and local taxes required by law to
be withheld with respect to any taxable event arising as a result of the
Participant’s participation in the Plan (referred to herein as “Tax-Related
Items”).


5.2 Withholding of Taxes. The Company or any Affiliate, as appropriate, shall
have the authority and the right to deduct or withhold, or require the
Participant to remit an amount sufficient to satisfy applicable Tax-Related
Items or to take such other action as may be
-7-

--------------------------------------------------------------------------------



reasonably necessary to satisfy such Tax-Related Items. In this regard, the
Participant authorizes the Company and any Affiliate, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:


(a) withholding from the Participant’s wages or other cash compensation paid to
the Participant; or


(b) withholding from proceeds of the sale of shares of Common Stock acquired
upon vesting and settlement of the Units, either through a voluntary sale or
through a mandatory sale arranged by the Company (on the Participant’s behalf
pursuant to this authorization); or


(c) withholding in shares of Common Stock to be issued upon vesting and
settlement of the Units; or


(d) direct payment from the Participant.


The Company does not have any duty or obligation to minimize the Participant’s
liability for Tax-Related Items arising from the Award, and, will not be liable
to the Participant for any Tax-Related Items arising in connection with the
Award. Finally, the Participant shall pay any amount of Tax-Related Items that
the Company or any Affiliate may be required to withhold as a result of his or
her participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the shares of Common Stock
that may be issued in connection with the settlement of the Units if the
Participant fails to comply with his or her Tax-Related Items obligations.


5.3 Tax Advice. The Participant represents, warrants and acknowledges that the
Company has made no warranties or representations to the Participant with
respect to the income tax consequences of the transactions contemplated by this
Award Agreement, and the Participant is in no manner relying on the Company or
the Company’s representatives for an assessment of such tax consequences. THE
PARTICIPANT UNDERSTANDS THAT THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.
THE PARTICIPANT SHOULD CONSULT HIS OR HER OWN TAX ADVISOR REGARDING THE UNITS.
NOTHING STATED HEREIN IS INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR
THE PURPOSE OF AVOIDING TAXPAYER PENALTIES.


6.Authorization to Release Necessary Personal Information.


The Participant hereby authorizes and directs the Participant’s service
recipient to collect, use and transfer in electronic or other form, any personal
information (the “Data”), the nature and amount of the Participant’s
compensation and the fact and conditions of the Participant’s participation in
the Plan (including, but not limited to, the Participant’s name, home address,
telephone number, date of birth, social security number, salary, job title,
number of shares of Common Stock held and the details of all Units or any other
entitlement to shares of Common Stock awarded, cancelled, exercised, vested,
unvested or outstanding) for the purpose
-8-

--------------------------------------------------------------------------------



of implementing, administering and managing the Participant’s participation in
the Plan. The Participant understands that the Data may be transferred to the
Company or any Affiliate, or to any third parties assisting in the
implementation, administration and management of the Plan, including any
requisite transfer to a brokerage firm or other third party assisting with
administration of the Award or with whom shares of Common Stock acquired upon
settlement of this Award or cash from the sale of such shares of Common Stock
may be deposited. Furthermore, the Participant acknowledges and understands that
the transfer of the Data to the Company or any Affiliate, or to any third
parties is necessary for Participant’s participation in the Plan. The
Participant may at any time withdraw the consents herein, by contacting the
Company’s stock administration department in writing. The Participant further
acknowledges that withdrawal of consent may affect the Participant’s ability to
realize benefits from the Award, and the Participant’s ability to participate in
the Plan.


7.Change in Control.


In the event of a Change in Control, this Section 7 shall determine the
treatment of the Units which have not otherwise become Vested Units.


7.1 Effect of Change in Control on Award. In the event of a Change in Control
which occurs more than 12 months following the Grant Date, the Performance
Period shall end on the day immediately preceding the Change in Control (the
“Adjusted Performance Period”). The number and vesting of Units shall be
determined for the Adjusted Performance Period in accordance with the following:


(a) Vested Units. In the Committee’s determination of the number of Vested Units
for the Adjusted Performance Period, the following modifications shall be made
to the components of the Relative Return Factor:


(i) The Company Total Shareholder Return shall be determined as provided by
Section 2.2, except that the Average Per Share Closing Price for the thirty (30)
trading day period ending on the last day of the Adjusted Performance Period
shall be replaced with the price per share of Common Stock to be paid to the
holder thereof in accordance with the definitive agreement governing the
transaction constituting the Change in Control (or, in the absence of such
agreement, the closing price per share of Common Stock as reported on the Nasdaq
Stock Market for the last trading day of the Adjusted Performance Period),
adjusted to reflect an assumed reinvestment, as of the applicable ex-dividend
date, of all cash dividends and other cash distributions (excluding cash
distributions resulting from share repurchases or redemptions by the Company)
paid to shareholders during the Adjusted Performance Period, as illustrated in
Section 2.2.


(ii) The Benchmark Index Total Return shall be determined as provided by
Section 2.2, except that for the purposes of clause (a) thereof, the Average
Closing Index Value shall be determined for the 30 trading day period ending on
the last day of the Adjusted Performance Period.


-9-

--------------------------------------------------------------------------------



(b) Vested Units. As of the last day of the Adjusted Performance Period and
provided that the Participant has not Termination of Continuous Service prior to
such date, a portion of the Units determined in accordance with Section 7.1(a)
shall become Vested Units (the “Accelerated Units”), with such portion
determined by multiplying the total number of Units by a fraction, the numerator
of which equals the number of days contained in the Adjusted Performance Period
and the denominator of which equals the number of days contained in the original
Performance Period determined without regard to this Section. The Accelerated
Units shall be settled in accordance Section 4 immediately prior to the
consummation of the Change in Control.


7.2 Involuntary Termination Following Change in Control. If Section 7.1 does not
apply, in the event that upon or within twelve (12) months following the
effective date of the Change in Control (but no earlier than the twelve month
anniversary of the Grant Date), the Participant experiences an Involuntary
Termination, the Units determined in accordance with Section 7.1(a) (as if
Section 7.1 applied) shall be deemed Vested Units effective as of the date of
the Participant’s Involuntary Termination and shall be settled in accordance
with Section 4, treating the date of the Participant’s Termination of Continuous
Service as the Vesting Date, provided that payment for each Vested Unit shall be
made in the amount and in the form of the consideration (whether stock, cash,
other securities or property or a combination thereof) to which a holder of a
share of Common Stock on the effective date of the Change in Control was
entitled (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock).


7.3 Internal Revenue Code Section 280G. Notwithstanding any provision of this
Award Agreement to the contrary, in the event that it would be more likely than
not that all or a portion of any benefit payment under this Award Agreement,
alone or together with any other compensation or benefit payable to Participant,
will be a non-deductible expense to the Company by reason of Code Section 280G,
the Company shall reduce, but not less that zero, the benefits payable under
this Award Agreement or the Plan as necessary to avoid the application of
Section 280G.


8.Adjustments for Changes in Capital Structure.


The number of Units awarded pursuant to this Award Agreement is subject to
adjustment as provided in Section 11(a) of the Plan and otherwise is subject to
Section 11(c) of the Plan, to the extent such section does not contradict
Section 7 of this Award Agreement. Upon the occurrence of an event described in
Plan Section 11(a), any and all new, substituted or additional securities or
other property to which a holder of a share issuable in settlement of the Award
would be entitled shall be immediately subject to the Award Agreement and
included within the meaning of the terms “shares of Common Stock” for all
purposes of the Award. The Participant shall be notified of such adjustments and
such adjustments shall be binding upon the Company and the Participant.






-10-

--------------------------------------------------------------------------------





9.No Entitlement or claims for compensation.


9.1 The Participant’s rights, if any, in respect of or in connection with the
Units are derived solely from the discretionary decision of the Company to
permit the Participant to participate in the Plan and to benefit from a
discretionary Award. By accepting the Units, the Participant expressly
acknowledges that there is no obligation on the part of the Company to continue
the Plan and/or grant any additional Units or other Awards to the Participant.
The Units are not intended to be compensation of a continuing or recurring
nature, or part of the Participant’s normal or expected compensation, and in no
way represents any portion of the Participant’s salary, compensation, or other
remuneration for purposes of pension benefits, severance, redundancy,
resignation or any other purpose.


9.2 Neither the Plan nor the Units shall be deemed to give the Participant a
right to remain an Employee, Director or Consultant of the Company or any
Affiliate. The Company reserves the right to terminate the employment or service
of the Participant at any time, with or without cause, and for any reason,
subject to applicable laws, the Company’s Articles of Incorporation and Bylaws
and the Participant’s written employment or consulting agreement (or similar
agreement) (if any), and the Participant shall be deemed irrevocably to have
waived any claim to damages or specific performance for breach of contract or
dismissal, compensation for loss of office, tort or otherwise with respect to
the Plan, this Award, Units or any other outstanding Award that is forfeited
and/or is terminated by its terms or to any future Award.


10.Rights as a Shareholder.


The Participant shall have no rights as a shareholder with respect to any shares
of Common Stock which may be issued in settlement of this Award until the date
of the issuance of such share of Common Stock under this Award Agreement (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment shall be made for
dividends, Dividend Equivalents, distributions or other rights for which the
record date is prior to the date such certificate is issued, except as provided
in Section 8.


11.Miscellaneous Provisions.


11.1 Amendment. The Committee may amend this Award Agreement at any time;
provided, however, that no such amendment may adversely affect the Participant’s
rights under this Award Agreement without the consent of the Participant, except
to the extent such amendment is necessary to comply with applicable law,
including, but not limited to, Code Section 409A. No amendment or addition to
this Award Agreement shall be effective unless in writing and signed by the
parties to this Award Agreement.


11.2 Nontransferability of the Award. Prior to the issuance of shares of Common
Stock on the applicable Settlement Date, no right or interest of the Participant
in the Award nor any shares of Common Stock issuable on settlement of the Award
shall be in any manner
-11-

--------------------------------------------------------------------------------



pledged, encumbered, or hypothecated to or in favor of any party other than the
Company or shall become subject to any lien, obligation, or liability of such
Participant to any other party other than the Company. Except as otherwise
provided by the Committee, no Award shall be assigned, transferred or otherwise
disposed of other than by will or the laws of descent and distribution. All
rights with respect to the Award shall be exercisable during the Participant’s
lifetime only by the Participant or the Participant’s guardian or legal
representative.


11.3 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Award Agreement.


11.4 Binding Effect. This Award Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.


11.5 Notices. Any notice required to be given or delivered to the Company under
the terms of this Award Agreement shall be in writing and addressed to the
Company at its principal corporate offices. Any notice required to be given or
delivered to the Participant shall be in writing and addressed to the
Participant at the address maintained for the Participant in the Company’s
records or at the address of the local office of the Company or Affiliate at
which the Participant works.


11.6 Construction of Award Agreement. The Grant Notice, this Award Agreement,
and the Units evidenced hereby (i) are made and granted pursuant to the Plan and
are in all respects limited by and subject to the terms of the Plan, the
provisions of which are hereby made a part of Participant’s Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan, and (ii)
constitute the entire agreement between the Participant and the Company on the
subject matter hereof and supersede all proposals, written or oral, and all
other communications between the parties related to the subject matter. In the
event of any conflict between the provisions of Participant’s Award and those of
the Plan, the provisions of the Plan shall control. The headings of the Sections
in this Award Agreement are inserted for convenience only and shall not be
deemed to constitute a part of this Award Agreement or to affect the meaning of
this Award Agreement.


11.7 Governing Law. The interpretation, performance and enforcement of this
Award Agreement shall be governed by the laws of the State of California, U.S.A.
without regard to the conflict-of-laws rules thereof or of any other
jurisdiction.


11.8 Section 409A.


(a) Compliance with Code Section 409A. It is intended that the Performance Share
Units granted hereunder be exempt from or comply with the requirements of Code
Section 409A, so that none of the Units, or the resulting shares of Common Stock
or compensation, if
-12-

--------------------------------------------------------------------------------



any, shall be subject to the additional tax imposed by Section 409A. The vesting
and settlement of such Units are intended to qualify for the “short-term
deferral” exemption from Code Section 409A. Each installment of Units that vests
is intended to constitute a “separate payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2). As such, each eligible Vested Unit shall be
settled, per the terms of the Plan, the Grant Notice and this Award Agreement,
within the short-term deferral period, as defined in Code Section 409A, the
applicable Treasury Regulations and related guidance issued thereunder.
Notwithstanding any other provision of the Plan, this Award Agreement, the Grant
Notice or the Plan:
(i) The Plan, this Award Agreement and the Grant Notice shall be interpreted in
accordance with, and incorporate the terms and conditions required by, Code
Section 409A and any Department of Treasury regulations and other applicable
guidance issued thereunder (including any regulations or guidance that may be
issued after the date hereof), and any ambiguities herein shall be interpreted
to so comply.
(ii) The Company reserves the right, to the extent the Company deems necessary
or advisable in its sole discretion, to unilaterally amend or modify the Plan
and/or this Award Agreement to ensure that the Units qualify for exemption from,
comply with or otherwise avoid the imposition of any additional tax or income
recognition under Code Section 409A; provided, however, that the Company makes
no representations that the Units will be exempt from Code Section 409A and
makes no undertaking to preclude Code Section 409A from applying to the Units.
(b) Separation from Service; Required Delay in Payment to Specified Employee.
Notwithstanding anything set forth herein to the contrary, no amount payable
pursuant to this Award Agreement on account of the Participant’s Termination of
Continuous Service which constitutes a “deferral of compensation” within the
meaning of Code Section 409A shall be paid unless and until the Participant has
incurred a “separation from service” within the meaning of Code Section 409A.
Furthermore, to the extent that the Participant is a “Specified Employee” within
the meaning of Code Section 409A as of the date of the Participant’s separation
from service, no amount that constitutes a deferral of compensation which is
payable on account of the Participant’s separation from service that would
result in the imposition of additional tax under Code Section 409A if issued to
Participant on or within the six (6) month period following Participant’s
separation from service shall be paid to the Participant before the date (the
“Delayed Payment Date”) which is the first day of the seventh month after the
date of the Participant’s separation from service or, if earlier, ten (10) days
following the date of the Participant’s death following such separation from
service. All such amounts that would, but for this Section, become payable prior
to the Delayed Payment Date will be accumulated and paid on the Delayed Payment
Date.


11.9 Restrictions on Contracts and Payments for Insured Depository Institutions
in Troubled Status. The parties acknowledge and agree that while the
restrictions contained in the Federal Deposit Insurance Act, Section 18(k) [12
U.S.C. §1828(k)], relating to contracts for and payment of executive
compensation and benefits by insured depository institutions in “troubled”
condition, do not currently apply to the Company or the Participant, such
provisions
-13-

--------------------------------------------------------------------------------



could apply in the future. In the event that any such restrictions or any
contractual arrangement with or required by a regulatory authority require the
Company to seek or demand repayment or return of any payments made to the
Participant under this Award Agreement and the Plan for any reason, the
Participant agrees to repay to the Company the aggregate amount of such payments
no later than thirty (30) days following the Participant’s receipt of a written
notice from the Company indicating that payments received by the Participant
under this Award Agreement and the Plan are subject to recapture or clawback.


11.10 Administration. The Committee shall have the power to interpret the Plan
and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee or the Board in good
faith shall be final and binding upon the Participant, the Company and all other
interested persons. No member of the Committee or the Board shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan, this Award Agreement or the Units.
11.11 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


11.12 Severability. If any provision of this Award Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.
In any event, all other provisions of this Award Agreement shall be deemed valid
and enforceable to the full extent possible.


-14-

--------------------------------------------------------------------------------



APPENDIX A


ILLUSTRATION OF RELATIVE RETURN FACTOR AND RESULTING NUMBER OF VESTED UNITS

Percentage Point Difference of
Company TSR Over/Under
Benchmark Index Total ReturnRelative Return FactorVested Units
(Per 1,000 Target Units)25 and
Over150%1,50020140%1,40015130%1,30010120%1,2009118%1,1808116%1,1607114%1,1406112%1,1205110%1,0104108%1,0803106%1,0602104%1,0401102%1,0200100%1,000-198%980-296%960-394%940-492%920-590%900-688%880-786%860-884%840-982%820-1080%800-1570%700-2060%600-2550%500-25
and less0%0



-15-

--------------------------------------------------------------------------------



APPENDIX A (CONTINUED)


ILLUSTRATIONS OF CALCULATION OF VESTED UNITS
PER 1,000 TARGET UNITS


Company Total Shareholder Return Exceeds Benchmark Index Total Return

Assumptions:Target Number of Units1,000


Target Number of Units




1000
TCBK:Average Per Share Closing Price (beginning)$25.00Average Per Share Closing
Price (ending)$30.00KBW Regional Banking Index:Average Closing Index Value
(beginning)$80.00Average Closing Index Value (ending)$90.00Computations:Company
Total Shareholder Return((30.00 / 25.00) - 1) x 10020.0%Benchmark Index Total
Return((90.00 / 80.00) - 1) x 10012.5%Relative Return Factor100 + (2.0 x (20.0 –
12.5))115.0%Vested Units1,000 x 115.0%1,150

























-16-

--------------------------------------------------------------------------------



APPENDIX A (CONTINUED)


ILLUSTRATIONS OF CALCULATION OF VESTED UNITS
PER 1,000 TARGET UNITS


Company Total Shareholder Return Is Less Than Benchmark Index Total Return

Assumptions:Target Number of Units1,000


Target Number of Units




1000


TCBK:Average Per Share Closing Price (beginning)$25.00Average Per Share Closing
Price (ending)$30.00KBW Regional Banking Index:Average Closing Index Value
(beginning)$80.00Average Closing Index Value (ending)$100.00Computations:Company
Total Shareholder Return((30.00 / 25.00) - 1) x 10020.0%Benchmark Index Total
Return((100.00 / 80.00) - 1) x 10025.0%Relative Return Factor100 + (2.0 x (20.0
– 25.0))90.0%Vested Units1,000 x 90.0%900





-17-